DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (e.g., comprising).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the language in the parenthesis appears to be a preference. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim, see MPEP 2173.05(d). Because the language in the parenthesis does not appear to be particularly claimed and are used as a preference, this language is interpreted to not be part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellner US 2008/0037375.
Regarding claim 1, Ellner discloses a watch that facilitates replacement of a watch core and a bezel (Figs. 31-36), comprising a watch case (300), wherein a connecting bezel (top of 302) is disposed on a front side of the watch case (see Fig. 33), a first connecting block (320) is disposed at the top of the watch case, a second connecting block (330) is disposed at the bottom of the watch case, a back watch cover (306) is rotatably connected to a back side of the watch case, and a back clamping block (317) is disposed on one side of the back watch cover, see Figs. 31-36, [0076]-[0081].
Regarding claim 3, Ellner discloses the watch, wherein an auxiliary watch band is disposed at the bottom of the second connecting block by a spring bar (336), see Figs. 31-36 and [0076]-[0081].
Regarding claim 4, Ellner discloses the watch, wherein the first connecting block and the second connecting block are fixed to the watch case by the spring bars (i.e. pushpins) (the professional name of the connecting block here is a head joint, and then the connecting block is connected by the spring bar, so the head joint can also be disassembled; and the head joint here can be either fixed, or arranged to be connected by the spring bar, and this portion is the second part of our patent application), and the watch case is internally provided with a watch core (i.e. timepiece assembly), see Figs. 31-36 and [0076]-[0081].
Regarding claim 5, Ellner discloses the watch, wherein a front bezel is disposed on the front side of the watch case, see Figs. 31-36 and [0076]-[0081].
Regarding claim 6, Ellner discloses the watch, wherein a groove [0080]-[0081] in cooperation with the front bezel  is disposed on the front side of the watch case, see Figs. 31-36 and [0076]-[0081].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellner in further view of Raffy US 2019/0049901.
Regarding claim 2, Ellner further discloses the watch, wherein a connecting watch band  is disposed at the top of the first connecting block by a spring bar (i.e. pushpin), see Figs. 31-36, [0076]-[0081].
Ellner does not disclose that there is a connecting buckle is disposed at the top of the connecting watch band.
However, Raffy discloses that it is known in the prior art to include a connecting buckle is disposed at the top of the connecting watch band, see element 20, Fig. 1, [0047].
Thereofre, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the watch of Ellner to include a connecting buckle as suggested by Raffy because doing so allows the user to easily remove and attach the watch to their wrist and adjust the length of the watch band.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844